Citation Nr: 0830465	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  06-38 426	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to widow's death pension with special monthly 
compensation based on the need for aid and attendance prior 
to January 30, 2006.



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran, who died in April 1990, served on active duty 
from December 1941 to September 1945.  The appellant is the 
custodian of the veteran's surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part, 
denied widow's death pension at the aid and attendance rate 
because her countable income exceeded the maximum annual 
income limit set by law.  Thereafter, pursuant to a November 
2006 rating, widow's pension was established at the aid and 
attendance rate, effective from January 30, 2006 and the 
appellant perfected an appeal.


FINDINGS OF FACT

1.  The veteran's spouse filed her claim in December 2004.   

2.  In September 2005, widow's death pension at the aid and 
attendance rate was denied because the veteran's spouse's 
income exceeded the maximum annual income limit set by law.  

3.  Pursuant to a November 2006 rating, widow's pension was 
established at the aid and attendance rate, effective from 
January 30, 2006.

4.  The veteran's surviving spouse was admitted to Brookfield 
Nursing Home on August 8, 2005 on a private pay basis and is 
shown to be so helpless as to require the aid and attendance 
of another person as of that date.


CONCLUSION OF LAW

The criteria for an effective date of August 8, 2005 for the 
grant of widow's pension at the aid and attendance rate have 
been met.  38 U.S.C.A. §§ 1502, 1521, 5110(a) (West 2002); 38 
C.F.R. §§ 3.351, 3.352, 3.400, 4.402 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Generally, VA has a statutory duty to notify an appellant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA. 38 U.S.C.A. § 5103 
(West 2002 and Supp. 2007).  That duty also requires VA to 
assist an appellant in obtaining that evidence.  38 U.S.C.A. 
§ 5103A. (West 2002 and Supp. 2007).

Notices as to the evidence necessary to establish the 
benefits sought were provided in July and December 2005.  All 
pertinent evidence has been obtained to enable a disposition 
of the claim.  It bears emphasis, however, that the matter to 
be resolved is legal in nature, and its outcome is determined 
by the interpretation and application of the law and 
regulations rather than by consideration of conflicting or 
disputed evidence.  No amount of evidentiary development 
would change the result; and, therefore, the Board does not 
need to determine if VA met its duty to notify and assist the 
appellant in the development of the appeal.  See Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. 
App. 227 (2000).  Accordingly, the Board will proceed with a 
decision on the merits and avoid unnecessary delay in 
resolving this appeal.  See, e.g., Manning v. Principi, 16 
Vet. App. 534 (2002); see also, VAOGCPREC5-2004 (June 23, 
2004).

Analysis

The veteran's surviving spouse filed a claim for death 
pension, to include the need for aid and attendance in 
October 2004.  It was indicated that she was on a waiting 
list for a nursing home. 

By decision in September 2005, RO denied her claim on the 
basis that her income effective January 1, 2005 exceeded the 
maximum annual income limit for death pension at the aid and 
attendance rate.  

By rating action in November 2006, the RO granted entitlement 
to death pension at the aid and attendance rate, effective on 
January 30, 2006, on the basis of a private medical report 
dated January 30, 2006 indicating that the veteran's 
surviving spouse was residing at Brookfield Nursing Home and 
was unable to leave the nursing home and unable to bathe or 
dress without assistance from another.  

In order to receive death pension benefits as a surviving 
spouse, the appellant must be the surviving spouse of a 
veteran who had the requisite wartime service, and her income 
must be less than the statutory maximum rate of death 
pension.  38 U.S.C.A. § 1541.  The veteran had service during 
World War II.

The need for aid and attendance means being helpless or 
nearly so helpless as to require the aid and attendance of 
another person.  38 C.F.R. § 3.351(b).  The applicant will be 
considered to be in such need if she/he: (1) is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or (2) is a patient in a nursing 
home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. 
§ 3.351(c).  A surviving spouse who meets these requirements 
will be paid the maximum rate of death pension, reduced by 
the amount of her countable income.  38 U.S.C.A. § 1541; 38 
C.F.R. § 3.23. 

38 C.F.R. § 3.402 (2007) provides that an award for aid and 
attendance to or for a surviving spouse will be effective the 
date of receipt of the claim or the date entitlement arose. 

After a full review of the record, the Board finds that 
entitlement to an effective date of August 8, 2005 for the 
award of widow's death pension at the aid and attendance rate 
is warranted.  

The initial claim for death pension benefits was filed in 
December 2004.  In the October 2005 notice of disagreement, 
following the RO's initial denial of death pension at the aid 
and attendance rate, it was indicated that the veteran's 
surviving spouse had entered the Brookfield facility in 
August 2005.  The attached VA Form 21-0518-1, Improved 
Pension Eligibility Verification Report, indicated that she 
entered the nursing home on August 8, 2005.  As noted above, 
the private medical statement dated on January 30, 2006, 
confirmed that she began living at Brookfield Nursing home in 
August 2005 and that she was unable to bathe or dress herself 
and that she suffered from dementia.

The evidence clearly shows that she entered the nursing home 
on August 8, 2005 due to because of mental or physical 
incapacity and that she met the criteria for death pension at 
the aid and attendance rate as of the date of admission to 
the nursing home.  See 38 C.F.R. § 3.351(c).  The proper 
effective date for the grant of death pension at the aid and 
attendance is August 8, 2005, the date entitlement arose, as 
this date is later than the date of the claim submitted in 
December 2004.  Inasmuch as the evidence does not demonstrate 
a basis for need for aid and attendance in accordance with 
the criteria set forth above prior to August 8, 2005, no 
basis for any earlier award is suggested.  See 38 C.F.R. 
§ 3.402. 



ORDER 

An effective date of August 8, 2005 for the grant of aid and 
attendance benefits is granted.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


